DETAILED ACTION
Claims 1 and 3-15 are allowed.
This office action is in response to application filed on June 20th, 2019.  Claims 1, 3-15 have been amended.  Claims 2 and 16 have been canceled.  No claims have been added.  Therefore, claims 1 and 3-15 are presented here.  Claim 1 is independent.  
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
Examiner Note: The specification and the drawings filed on June 20th, 2019 are accepted and No information disclosure statement (IDS) is submitted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Scott S. Adams, Reg. 63,302 on 03/04/0221.

The application has been amended as follows:

In the claims:
	1.	(Currently Amended) A system to use a plurality of blockchain transactions to execute a computer-implemented task, the system comprising: one or more processors; and 
memory encoding instructions executable by the one or more processors to cause the system to perform operations comprising: 
using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a first locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack;
generating a further unlocking script (ULS2) associated with a second input (In2) and comprising the result from the stack, wherein the second input (In2) is provided in a further blockchain transaction (Tx3), and wherein the locking script (LS1) and further locking script (LS2) are associated with outputs in different blockchain transactions; and
presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script. 
2.	(Cancelled) 

3.	(Currently Amended) A system according to claim 1 wherein: 
the unlocking script (ULS1) and further unlocking script (ULS2) are associated with inputs in different blockchain transactions.
system wherein the operations further comprise:
using the at least one data item in the execution of a calculation or sequence of instructions provided within the first locking script (LS1).
5.	(Currently Amended) A system wherein the operations further comprise:
using the result provided on the stack in the execution of a calculation or sequence of instructions provided within the further locking script (LS2).
6.	(Currently Amended) A system wherein the operations further comprise:
obtaining the result from the stack
7.	(Currently Amended) A system wherein the operations further comprise 
using a blockchain client to obtain the result from the stack, wherein the blockchain client is a Bitcoin client.
8.	(Currently Amended) A system wherein the operations further comprise 
validating the blockchain transaction (Tx2) and/or the other transaction (Tx1), and/or further transaction (Tx3) to generate the result on the stack.
9.	(Currently Amended) A system wherein the operations further comprise
obtaining the result from the stack and inserting the result into an unlocking script after a return command or instruction.
10.	(Currently Amended) A system 
11.	(Currently Amended) A system 

12.	(Currently Amended) A system wherein the operations further comprise 
submitting the blockchain transaction (Tx2) and/or other blockchain transaction (Tx1) and/or further transaction (Tx3) to a blockchain network.
13.	(Currently Amended) A system 
the at least one data item is provided as metadata within the unlocking script (ULS1); and/or
the result is provided as metadata within the further unlocking script (ULS2).
14.	(Currently Amended) A system  wherein the operations further comprise
performing one or more of the steps of claim 1 more than once.
15.	(Currently Amended) A system 
the blockchain is a consensus-based, distributed, electronic ledger; and/or 
the blockchain is [[the ]]a Bitcoin blockchain; and/or
one, some or all of the plurality of blockchain transactions are Bitcoin transactions; and/or
the method is arranged for execution on the Bitcoin blockchain.
16.	(Cancelled) 


Allowable Subject Matter
Claims 1 and 3-15 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claim 1 is allowed in view of prior art.
The closest prior art of Antonopoulos et al. (Mastering Bitcoin – Unlocking Digital Cryptocurrencies, Chapter I, pages 1-13 and Chapter 15, Transactions pages 111-138) (This is a book which is cited in the International search report and the International search report is submitted with the application)(Since the book has a lot of pages the copy of the book has not been attached). This book by Antonopoulos discloses a method of using a plurality of blockchain transactions to execute a computer-implemented task and transaction scripts and script language, the method comprising the steps: using an unlocking script associated with a first input in a blockchain transaction to present at least one data item to a locking script so as to provide a result on a stack script construction (lock + unlock) and generating a further unlocking script associated with a second input.  However, this prior art does not disclose, in the using step, the locking script is of another transaction; the further unlocking script comprises the result provided on the stack and in that it comprises the further steps of: amending the blockchain transaction to include a second input; presenting the further unlocking script to a further locking script such that the result from the stack is provided as input to the further locking script.  The aforementioned special technical features determine the technical effect of enabling the programming of scripts with unlimited length and complexity.  The objective technical problem being solved may thus be formulated as making the scripts used on the blockchain more powerful. In addition, current prior art does not recognize the length and complexity limitations 
The prior art of Christian Decker et al. (Bitcoin Transaction Malleability and MtGox) discloses, a transaction is a signed data structure that on the one hand claims some bitcoins associated with a sending address and on the other hand reassigns them to receiving addresses. Transactions are identified by the SHA256 hash of their serialized representation. A transaction consists of one or more inputs and an ordered list of one or more outputs. An input is used to specify which bitcoins will be transferred, while an output specifies the address that should be credited with the bitcoins being transferred. Formally, an output is a tuple comprising the value that is to be transferred and a claiming condition, expressed in a simple scripting language. An input includes the hash of a previous transaction, an index, and a claiming script. The hash and index form a reference that uniquely identifies the output to be claimed and the claiming script proves that the user creating the transaction is indeed the owner of the bitcoins being claimed.  The scripting language is a, purposefully non-Turing complete, stack-based language that uses single byte opcodes. The use of the scripting language to set up both the claiming conditions and the claiming scripts allows the creation of complex scenarios for the transfer of bitcoins.  However, current prior art does not disclose a method of using a plurality of computer-implemented task comprising steps of using an unlocking script associated with a blockchain transaction, generating a further unlocking script and comprising the result from the stack, and presenting the further unlocking script to a further locking script 
The prior art of Rafael Pass et al. (Micropayments for Decentralized Currencies) disclose, methods for transacting very small amounts such as 1/10 to 1 penny. Traditional bank-based transactions usually incur fees of between 21 to 25 cents (in the US) plus a percentage of the transaction and thus transactions that are less than 1$ are rare because of this inefficiency; credit-card based transactions can be more expensive.  In this paper, we propose cryptocurrency-based micropayment systems.  We follow the lottery-based approach put forth by Wheeler and Rivest and show how to implement such an approach using any suitable crypto-currency system. We provide two main solutions:  Using the current Bitcoin/altcoin scripting language, we provide an implementation of lottery-based micropayments that only relies on a publicly-verifiable third party; that is, anyone can verify that the third party is correctly fulfilling its proper actions. This solution also enables performing transaction with fast validation times (recall that standard Bitcoin transactions require roughly 10 minute validations, which is undesirable in the context of micropayments). Using this solutions, bitcoin-based micropayments can be implemented today without any change to the current infrastructure.  We also suggest simple modifications to the Bitcoin scripting language that enables implementing lottery-based micropayments without the intervention of any third party. Furthermore, this scheme can be directly implemented in the Ethereum currency without any modification to the scripting language. (Validation times for transaction, however, 
The prior art of record Learner et al. (US PGPUB No. 2016/0085955) discloses, a handheld electronic device enables securely transferring control of a valuable asset associated with a code. The device includes a processor, non-transitory data storage, and a communication component configured to transmit data external to the device. A case houses the components, and is mechanically tamper evident. Software stores within the data storage at least one code, prevents transmission of any code through the communication component without authorization by the user, invalidates the association of a particular code with respect to a particular asset when the software carries out at least one of (i) authorizing transmission of the particular code, and (ii) authenticating a valid transaction using the particular code and authorizing transmission of the digital signature through the communication component.
The prior art of Isaacson et al. (US PGPUB No. 2019/0356641) discloses, a method includes receiving, at a social media software module operating on a user device, input from a first user associated with a payment from the first user to a second user, wherein the social media software module provides a social media interaction which enables communication between the first user and the 
The prior art of Youb et al. (US PGPUB No. 2019/0080392) discloses, a method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset, digitizing the unrefined commodity asset into fractional representations of the commodity asset using smart contracts on a distributed ledger network, and allowing account holders access to the perform transactions on the distributed ledger network to trade the fractional representations under the terms of the smart contract. 
The prior art of Hunn et al. (US PGPUB NO. 2017/0287090) discloses, a system and method that includes providing a contract management platform; constructing a data-driven contract with a set of programmable clauses by: receiving specification of a programmable clause, configuring programmable logic of the programmable clauses, mapping a set of integrations to the programmable clause, wherein at least one integration is a blockchain/distributed 
The prior art of Saleh-Esa et al. (US Patent No. 10,838,846) discloses, the invention relates to a corporate technologies and risk (CTR) automation framework. The innovative framework comprises: a self-service portal that receives an input relating to a software application from an application developer; a build framework comprising a standards framework that implements a set of rules; a Quality Assurance (QA) processor that automatically generates test scripts for the software application; a performance processor, comprising a parser, a designer processor, analyzer processor and a validator processor, that automatically generates and executes performance test scripts; and a CTR communication network, coupled to the build framework, QA processor and the performance processor, that communicates with one or more targets via a distributed ledger functionality for entitlements and events.
None of the prior arts of record teaches or makes obvious the following limitation recited in independent claim 1 as a whole: “A system to using use a plurality of blockchain transactions to execute a computer-implemented task, the system comprising: comprising the steps: one or more processors; and memory encoding instructions executable by the one or more processors to cause the system to perform operations comprising: using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a first locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack; generating a further unlocking script (ULS2) 
	None of the prior arts record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claim 1 is allowed.
	Dependent claims 3-15 depend upon the above-mentioned allowable claim 1 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434    

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498